Motion by appellant for a stay of all proceedings, pending appeal from judgment, granted on the following conditions: (1) that appellant perfect the appeal and be ready to argue or submit it at the October Term, beginning October 2, 1961, appeal ordered on the calendar for said term; (2) that appellant shall pay the current alimony of $40 a week; (3) that within 10 days after entry of the order hereon, appellant shall pay $100 on account of the counsel fee; and (4) that within said 10-day period appellant shall file an undertaking for $1,000, with corporate surety, to pay any balance of alimony and counsel fee in the event the judgment appealed from be affirmed or the appeal be dismissed. The record and appellant’s brief must be served and filed on or before September 1, 1961. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.